Citation Nr: 1535269	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  12-32 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for removal of uterus, to include as secondary to service-connected gastroesophageal reflux disease (GERD).  

2.  Entitlement to service connection for paralysis of the left side of the face.  

3.  Entitlement to service connection for nodules of the left neck and left ear region.  

4.  Entitlement to an initial disability evaluation in excess of 10 percent for GERD.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from March 1990 to August 1990 and from November 1990 to July 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2011, January 2012, and August 2014 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Providence, Rhode Island.  

The Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge at the RO in May 2015.  A transcript of the hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As it relates to the claim of service connection for nodules of the left neck and left ear region, the Veteran maintains that the nodule/growths on her neck and ear arise as a result of her Gulf War Service, to include exposure to chemicals, including oil fumes and burn pits.  She maintains that the exposure to such pollutants caused the nodules/growths to develop.  In support of her claim, the Veteran has testified as to the conditions that she was exposed to in service and has submitted articles indicating that Veterans who were in the Gulf area during the time she was located in that region were exposed to both petroleum fumes and burn pits.  

The Veteran was afforded a VA examination in July 2011.  Following examination, the examiner indicated that the Veteran had documented evidence of multiple and recurrent parotid adenomas of pleomorphic type.  The examiner stated that pleomorphic adenomas were one of the most common benign tumors of the parotid glands.  He noted that all the tumors were the same with the exception of a dermatofibroma on the left shoulder in January 1996.  The examiner indicated that with respect to etiology there was no clear etiology of the parotid adenomas, from which basically most of them were recurrent.  He observed that there was some implication of genetic factors and some implication of not really substantiated of alcohol and smoking, but there was no evidence or even no suspicion of any toxic or environmental factors, especially as listed on the general remarks while in the Persian Gulf.  He stated that in conclusion, there was clear evidence the Veteran did indeed have multiple surgeries for parotid adenomas, which were benign tumors of unknown etiology.

Based upon the testimony and the articles submitted by the Veteran, the Board finds that the Veteran was exposed to both burn pits and petroleum smoke.  In addition, in her substantive appeal the Veteran asserted that she was exposed to chemical and biological warfare agents, pesticides, pyridostigmine bromide, anti-nerve agents, and vaccinations including anthrax and botulinum toxial.  One of the bases for the examiner's opinion was that the Veteran was not exposed to any type of toxic or environmental factors.  Moreover, while the examiner indicated that the tumors were of unknown etiology, he did not render an opinion as to whether it was at least as likely as not that they were related to the Veteran's period of service.  

Based upon the above, the Veteran should be afforded an additional VA examination to determine the nature and etiology of the above-noted tumors.  The examiner should be advised that the Veteran was exposed to pollutants such as oil smoke and burn pits and that she is also claiming additional toxic exposures and be requested to render an opinion as to whether it was at least as likely as not that the Veteran's growths/tumors are related to her period of service, to include any environmental factors while in the Persian Gulf.  

As it relates to the Veteran's claim for service connection for left side paralysis, the Veteran's paralysis has been associated with surgeries performed on the Veteran to remove tumors from the parotid gland and neck.  As such, the issue of service connection for facial paralysis is inextricably intertwined the issue of service connection for growths/tumors.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

As it relates to the claim of service connection for loss of uterus, while the issue has been developed as secondary to the Veteran's service-connected GERD, the Veteran testified that it was her belief that her gynecological problems were related to her period of service, to include shots received in conjunction with going to the Gulf War, possible exposure to pollutants during her Gulf War service, and possible biological agents from SCUD missiles.  The Veteran was seen with various gynecological problems during her period of service.  While the Veteran was afforded a VA examination in June 2014, the examiner only addressed the issue of service connection on a secondary basis.  The examiner opined that the condition claimed was less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service-connected condition.  She stated there was no connection between the GI tract and the Veteran's gynecological condition.  The examiner did not address the issue of service connection on a direct basis, to include as due to the Veteran's Gulf War service.  

As it relates to the GERD evaluation, while the Veteran was afforded a VA examination in June 2014, the Veteran underwent a laparoscopic Nissen fundoplication in March 2015.  Post-operative treatment records associated with the record, dated through April 2015, initially showed improvement but there was a subsequent deterioration following the surgery.  VA is obligated to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).  Based upon the above, the Veteran should be afforded a VA examination to determine the severity of her service-connected GERD.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses for all private health care providers who have treated her for any of the claimed disabilities since April 2015.  After obtaining proper authorization from the Veteran, where necessary, obtain records from these facilities and associate them with record. 

2.  Obtain any records of VA treatment for any of the claimed disabilities, including GERD, from April 2015 and associate them with the record.

3.  Schedule the Veteran for the appropriate VA examination to determine the nature and etiology of any nodules/growths, to include the left neck and left ear, to include parotid adenomas, and/or any undiagnosed illness resulting from Gulf War Service.  The entire record must be made available to the examiner.  All necessary tests should be performed.  The examiner must be requested to state whether it is at least as likely as not (50 percent probability or greater) that the Veteran has objective indications of the claimed symptoms and, if so, whether the symptoms are attributable to a "known" clinical diagnosis.  The examiner should then state whether the Veteran's symptoms/identified disabilities are attributable to her service, including as a result of her being in the Persian Gulf.  

The record indicates that the Veteran was exposed to burn pits and petroleum smoke.  In addition, she asserts that she was exposed to chemical and biological warfare agents, pesticides, pyridostigmine bromide, anti-nerve agents, and vaccinations including anthrax and botulinum toxial during service.

The VA examiner should provide a medical statement explaining whether the Veteran's disability pattern is: (1) an undiagnosed illness, (2) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (3) a diagnosable chronic multisymptom illness with a partially explained etiology, or (4) a disease with a clear and specific etiology and diagnosis. 

If, after examining the Veteran and reviewing the claims file, the examiner determines that the Veteran's disability pattern is either (3) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (4) a disease with a clear and specific etiology and diagnosis, the examiner should provide a medical opinion, with supporting rationale, as to whether it is at least as likely as not that the disability pattern or diagnosed disease is related to a specific exposure event experienced by the Veteran during service in the Persian Gulf, to include exposure to burn pits and/or oil well smoke/fumes and/or any other alleged toxic exposure during service.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale is requested for any opinions that are rendered.

4.  Schedule the Veteran for the appropriate VA examination to determine the nature and etiology of any current gynecological problems, to include removal of the uterus, and/or any undiagnosed illness resulting from Gulf War Service.  The entire record must be made available to the examiner.  All necessary tests should be performed.  The examiner must be requested to state whether it is at least as likely as not (50 percent probability or greater) that the Veteran has objective indications of the claimed symptoms and, if so, whether the symptoms are attributable to a "known" clinical diagnosis.  The examiner should then state whether the Veteran's symptoms/identified disabilities are attributable to her service, including as a result of her being in the Persian Gulf. 

The record indicates that the Veteran was exposed to burn pits and petroleum smoke.  In addition, she asserts that she was exposed to chemical and biological warfare agents, pesticides, pyridostigmine bromide, anti-nerve agents, and vaccinations including anthrax and botulinum toxial during service

The VA examiner should provide a medical statement explaining whether the Veteran's disability pattern is: (1) an undiagnosed illness, (2) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (3) a diagnosable chronic multisymptom illness with a partially explained etiology, or (4) a disease with a clear and specific etiology and diagnosis. 

If, after examining the Veteran and reviewing the claims file, the examiner determines that the Veteran's disability pattern is either (3) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (4) a disease with a clear and specific etiology and diagnosis, the examiner should provide a medical opinion, with supporting rationale, as to whether it is at least as likely as not that the disability pattern or diagnosed disease is related to a specific exposure event experienced by the Veteran during service in the Persian Gulf, to include any shots received,  exposure to burn pits and/or oil well smoke/fumes and/or any alleged other toxic exposure during service.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale is requested for any opinions that are rendered.

5.  The RO should schedule the Veteran for a VA gastrointestinal examination to determine the nature and severity of her service-connected GERD.  All appropriate testing should be performed and all findings reported in detail.  The entire record, including a copy of this remand, must to be made available to the examiner in conjunction with the examination.  The examiner should comment on the absence or presence of the following: persistently recurrent epigastric distress; dysphagia, pyrosis; regurgitation; substernal or arm or shoulder pain; considerable impairment of health; vomiting; material weight loss; hematemesis or melena, with moderate anemia; the presence or absence of constipation, diarrhea, abdominal distress, and pain, as well as other disturbances in bowel function associated with gastrointestinal disability, and to describe any health impairment to include whether it is mild, moderate, or severe.

6.  Review the claims file.  If any development is incomplete, including if the examination reports do not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the remaining claims on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case containing all pertinent laws and regulations and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

